                                         A PPEA M N C E SH EET
                           FOR TH E UNITED STATES DJSTRICT COURT
                                 W ESTERN D ISTR ICT O F V IR G IN IA
                                      ABINGDON DIVISION

UM TED STATES OF AM ERICA
                                                      C ASE N O .: 1:18M J178

                                                      DA TE : 12/4/18
ROBJN STRICK LER
                          TY PE O F H EAR IN G : INITIA L A PPEA M N CE
***********W**W#**WW**W**************************************************é********W*******
                                              PA RTIES:
         Pam ela M e@de Sargent,U SM J               6.
2.                                                    7.
                                k               #
4.                         l /       .m a t1'ns 9.
5.        4 '@            ..55                  10.
WWWWWWWWWWWWWWW4WWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWYW/WWWWWWWWWWWWWWWWWWWWW
Recordedby: ELLA SURXER                                          TimeinCourt:   *IIP -2%
                                                                                       *5t15
 INDEX       SPKR. INDEX        SPKR.      INDEX    SPKR. INDEX         SPKR. INDEX   jPKR.
     NO.                NO.                  NO .                NO.            NO.

J :l         /,
     1
            3                                                                         (

 k'.         g j)
             14
     /

 #.:##
     ;                                                                                    -




           Case 1:19-cr-00001-PMS Document 10 Filed 12/04/18 Page 1 of 1 Pageid#: 16
